Citation Nr: 0843644	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to February 
1966.  The veteran died in November 2004.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

A preliminary review of the claims file reveals that further 
development and notification is necessary prior to the 
adjudication of the appellant's claim.

The appellant essentially contends that the underlying cause 
of the veteran's death, right lung adenocarcinoma, was caused 
by exposure to herbicide agents during his service in 
Thailand.  Specifically, the appellant asserts that the 
veteran was exposed to Agent Orange when making a helicopter 
stop in Vietnam as part of his duties as a helicopter flight 
technician with the 38th Rescue Squadron.  The Board notes 
that lung carcinoma is listed under 38 C.F.R. § 3.309(e) as 
diseases associated with herbicide exposure.

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have any of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e).  A disease associated with exposure 
to certain herbicide agents listed in 
38 C.F.R. § 3.309(e) will be considered to have been incurred 
in service under the circumstances outlined in that section, 
even though there is no evidence of such disease during the 
period of service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 
38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if a veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e), he or 
she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f) (West 2002).

In this case, there is no medical evidence of right lung 
carcinoma during service or for many years thereafter and it 
is not contended otherwise.  The central question here is 
whether a presumption of service incurrence of right lung 
carcinoma is warranted under the facts of this case, based on 
in-service exposure to an herbicide agent, including Agent 
Orange.  The crucial question that must be answered is 
whether the veteran had service in Vietnam sufficient to 
raise the presumption of exposure to Agent Orange.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Past 
General Counsel opinions for VA have held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A).  VAOPGCPREC 27-97 (July 23, 1997).  
These past opinions stated that veterans must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  Id.

The record includes several DD 214 Forms and the veteran's 
personnel file, which indicate that the veteran had 5 months 
and 10 days of foreign service from the period of January 
1962 to February 1966.  The service personnel records confirm 
that the veteran was placed on temporary duty (TDY) at the 
Korat Air Force Base in Thailand from August 1964 to January 
1965.  The records further reveal that the veteran was 
assigned to the 38th Rescue Squadron which conducted search 
and rescue missions in South East Asia.  However, the service 
personnel records are silent as to any missions or stops in 
Vietnam.   

The RO requested verification of the veteran's service, 
including the dates served in Vietnam, from the National 
Personnel Records Center (NPRC).  The NPRC responded that 
they could not determine whether the veteran had service in 
Vietnam.  Thereafter, the appellant submitted evidence to the 
Board including letters she sent to the NPRC requesting 
morning reports from the veteran's dates of service from 1963 
to 1966.  The NPRC responded that they could not conduct such 
an extensive search, but that the appellant could visit the 
facility to review the morning reports personally.  In the 
appellant's VA Form 9 dated in August 2005, she contended 
that the veteran stopped in Vietnam in August 1965.  The 
Board observes that the veteran was in Thailand on TDY from 
August 1964 to January 1965 and, consequently, could not have 
been in Vietnam in August 1965 as asserted by the appellant.  
However, in light of the passage of time since the veteran's 
TDY assignment in Thailand and the scope of the rescue and 
search missions conducted by the 38th Rescue Squadron in 
South East Asia, the Board finds that VA's duties to assist 
should include an additional opportunity for the appellant to 
submit any dates that the veteran was in Vietnam.  In 
addition, the NPRC should determine whether the veteran was 
in Vietnam in August 1964 as it is possible that the 
appellant mistakenly put the year of 1965 instead of 1964, 
when the veteran's TDY assignment began in Thailand.  

The Board further notes that while the appellant's 
information is admittedly sparse, there is no indication in 
the record as to whether the appellant was informed to 
provide sufficiently detailed information regarding the 
veteran's time in Vietnam or to provide shorter time frames 
so that a record search could be conducted.  Additionally, 
the Board notes that it is not clear whether the RO received 
the veteran's complete personnel file from the NPRC when 
first requested in December 2004.  

In light of the above, the Board finds that the record is 
unclear as to whether the veteran's service warrants 
entitlement to the presumption of herbicide exposure.  It is 
the opinion of the Board that the appellant should be 
afforded the opportunity to submit a more detailed 
description regarding the veteran's presence in Vietnam to 
ensure that due process requirements are met.  Further, the 
RO should make a second request to the NPRC for the veteran's 
entire personnel file.  See 
38 U.S.C.A. § 5103A (b)(3).

Additionally, a review of the record indicates that in 
December 2004 and January 2005, the RO provided the veteran 
with letters for the purpose of satisfying the requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA).  Since 
that time, however, the United States Court of Appeals for 
Veterans Claims (Court) has issued several decisions imposing 
additional notification requirements.  The Court has held 
that in the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which include service connection 
for cause of death, section 5103(a) notice must be tailored 
to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  In this case, the RO has not yet provided 
the appellant with notice consistent with the Court's holding 
in Hupp.  Id.  While apparent that the appellant understood 
the requirements for establishing service connection for 
cause of death, as the case is being remanded for further 
development, proper notice should be provided to the 
appellant.  In addition, this notice must comply with the 
notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), to the extent that it is applicable to 
claims for service connection for cause of the veteran's 
death, in particular, as to providing notice regarding 
effective dates. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Send the appellant appropriate VCAA 
notice that includes (1) a statement of 
the disabilities for which the veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on previously service- 
connected disability; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on disability not yet service 
connected, in this case, lung cancer.  
Hupp v. Nicholson, 21 Vet. App. at 352-53 
(2007).  The notice should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the benefit sought, as outlined 
by the Court of Appeals for Veterans 
Claims in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Contact the appellant and give her 
another opportunity to provide additional 
information regarding the number of times 
and dates (preferably within a 60 day time 
frame) of any missions and/or stops that 
the veteran had in Vietnam.  It should be 
noted that the original date of August 
1965 offered by the appellant is not 
consistent with the record since the 
veteran was no longer on TDY in Thailand 
at that time.  She should also be advised 
to submit any letters, photographs, buddy 
statements or other materials in her 
possession that include identifiable 
elements regarding the veteran's presence 
in Vietnam.  

3.  Thereafter, contact the National 
Personnel Records Center (NPRC) and 
request a complete copy of the veteran's 
service personnel file from his period of 
active duty.  Request records for any 
dates submitted regarding when the veteran 
was in Vietnam, to include August 1964, as 
the available records show that the 
veteran was on TDY in Thailand in August 
1964, not August 1965 as noted by the 
appellant.

4.  With any additional information or 
sufficiently detailed information, prepare 
a summary of all of the dates provided by 
the appellant regarding when the veteran 
was in Vietnam to include August 1964.  
This summary, along with a copy of the 
veteran's DD Form 214 for the relevant 
period, and the service personnel records, 
should be sent to the United States Army 
and Joint Services Records Research Center 
(JSRRC).  Request that the JSRRC provide 
any information regarding whether the 
veteran was actually in Vietnam including 
unit records and morning reports and 
specifically whether the veteran was in 
Vietnam in August 1964 as part of the 38th 
Rescue Squadron or any other period 
specifically described by the appellant.  
The results of such requests, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
appellant informed of any negative 
results.  

5.  After the above action has been 
completed, the appellant's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the appellant and 
her representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.    


The purpose of this remand is to ensure that due process and 
to obtain additional development.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



